29 F.Supp.2d 592 (1998)
UNITED STATES of America, Plaintiff,
v.
Mary Ann ROUNSAVALL, Defendant.
No. 4:94CR3034.
United States District Court, D. Nebraska.
December 14, 1998.
Bruce W. Gillan, Assistant U.S. Attorney, Lincoln, NE, for Plaintiff.
Mark W. Bubak, Green, Bubak Law Firm, Omaha, NE, for Defendant.

MEMORANDUM AND ORDER
KOPF, District Judge.
This unusual case is before me on remand from the Court of Appeals. United States v. Rounsavall, 128 F.3d 665, 668-69 (8th Cir. 1997). After an extensive evidentiary hearing, briefing and oral argument, I announced on December 4, 1998, that I intended to grant Mary Ann Rounsavall's motion to compel the government to file a motion for departure pursuant to 18 U.S.C. § 3553(e). I informed the parties that my written order and accompanying memorandum would not be released for ten days.
On December 11, 1998, a joint motion was filed (Filing 240). In that joint motion, the United States moved for a downward departure pursuant to 18 U.S.C. § 3553(e). The government advises that it made the motion "based upon the defendant's cooperation with law enforcement, after December 4, 1998, in the investigation of others who have committed crimes." (Id. at ¶ 1.) In that same motion, Mary Ann Rounsavall moved to withdraw her motion to compel.
Accordingly,
IT IS ORDERED that:
(1) The joint motion (Filing 240) is granted, the court will depart downward pursuant 18 U.S.C. § 3553(e), and the defendant's motion to compel (Filing 147) is withdrawn;
(2) The court's previous oral announcement that it intended to grant the defendant's motion to compel (Filing 147) is withdrawn;
(3) The resentencing of Mary Ann Rounsavall scheduled 12:00 p.m. on Wednesday, January 6, 1999, shall be held as scheduled and, since this is a criminal case, the defendant shall be present.